Filed 12/20/22 P. v. Williams CA1/4
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FOUR


 THE PEOPLE,
             Plaintiff and Respondent,
                                                                        A165870
 v.
 INDUGO ASIFA WILLIAMS,                                                 (Sonoma County
                                                                        Super. Ct. No. PRL 202056-1)
             Defendant and Appellant.


         Indugo Asifa Williams was convicted in 2018 of attempted extortion
(Pen. Code, § 524). He was sentenced to two years, eight months in prison.
Williams was paroled in September 2020. In June 2022, Williams pleaded no
contest to violating the terms of his parole. His appointed appellate counsel
filed a brief seeking our independent review of the record for arguable issues
pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende).1 While it is
questionable that Wende review applies in a post-conviction proceeding like
this one (see People v. Freeman (2021) 61 Cal.App.5th 126, 134; People v.
Serrano (2012) 211 Cal.App.4th 496, 500–501), we have nonetheless
conducted a review pursuant to Wende, and affirm because Williams’ appeal
presents no meritorious arguable issues.


       Counsel informed Williams of his right to file a supplemental brief on
         1

his own behalf, which he has not done.
                               BACKGROUND
      In 2022, Williams was under parole supervision. He agreed to parole
conditions, including continuous electronic monitoring and prohibitions on
tampering with his monitoring device. He was also required to obey all laws.
On June 3, 2022, Williams removed his monitoring device. That same day,
Williams caused a disturbance at “an elderly facility.” Responding officers
from the Santa Rosa police department attempted to detain Williams.
Williams physically resisted the police and attempted to “headbutt” one of the
officers.
      On June 9, 2022, the Department of Corrections and Rehabilitation
filed a petition to revoke Williams’ parole. At the June 21, 2022 hearing on
the petition, Williams pleaded no contest to violating the terms of his parole.
Before entering his plea, Williams was informed of the consequences of his
plea, was informed of and waived his rights to trial by jury, to confront and
cross-examine witnesses, to subpoena witnesses for his defense, to testify in
his own defense, and his privilege against self-incrimination. After finding a
factual basis for the plea, the trial court found Williams violated his parole
conditions, ordered Williams reinstated on parole, and modified the terms to
include 120 days in county jail.
      Williams filed a timely notice of appeal. Williams requested a
certificate of probable cause, alleging lack of reasonable suspicion or probable
cause to detain him at the time of his arrest, discrimination by the Public
Defender’s office prompted by an unsuccessful Marsden motion, and
inadequate time to prepare for the parole revocation hearing. His request for
a certificate of probable cause was denied.




                                        2
                                 DISCUSSION
      Assuming Wende review applies here, we find no meritorious issues to
be argued. (Conservatorship of Ben C. (2007) 40 Cal.4th 529, 544, fn. 7
[appellate court may retain an appeal seeking Wende review].) In order to
challenge a judgment following a no contest plea, based on the matters
Williams specified for appeal, he was required to obtain a certificate of
probable cause from the trial court. (Pen. Code § 1237.5, subd. (b); Cal. Rules
of Court, rule 8.304(b) (Rule 8.304); In re Chavez (2003) 30 Cal.4th 643, 650–
651 & fn. 3; People v. McEwan (2007) 147 Cal.App.4th 173, 177–178; People v.
Stubbs (1998) 61 Cal.App.4th 243, 244–245.) As relevant here, a defendant
who has entered a no contest plea and has not obtained a certificate of
probable cause may only appeal the sentence or other matters occurring after
entry of the plea that do not affect the validity of the plea.
(Rule 8.304(b)(2)(B); People v. Vargas (2007) 148 Cal.App.4th 644, 651.)
      The trial court’s denial of a certificate of probable cause made the
appeal “inoperative” except as to matters occurring after entry of the plea.
(People v. Stubbs, supra, 61 Cal.App.4th at p. 245; Rule 8.304(b)(2)(B).)
Having independently reviewed the record, we have found no meritorious
issues. We are satisfied Williams’ appellate attorney fully complied with
counsel’s responsibilities. (Wende, supra, 25 Cal.3d at p. 443.)
                                 DISPOSITION
      The judgment is affirmed.


                                             GOLDMAN, J.

WE CONCUR:

POLLAK, P. J.
STREETER, J.


                                         3